United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                December 5, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-61003
                           Summary Calendar



JULIET UHUNMWANGHO,

                                      Petitioner,

versus

ALBERTO R. GONZALES,

                                      Respondent.

                          --------------------
               Petition for Review from an Order of the
                      Board of Immigration Appeals
                          --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Petitioner Juliet Uhunmwango appeals the summary affirmance

by the Board of Immigration Appeals an immigration judge’s order

of removal and denial of her applications for asylum, withholding

of removal, protection under Article 3 of the United Nations

Convention Against Torture and Other Cruel, Inhumane and

Degrading Treatment of Punishment, and cancellation of removal.

Uhunmwango challenges each of these rulings, except that denying




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-61003
                                -2-

for her application for asylum.1   We have jurisdiction to hear

the appeal,2 and we uphold an immigration judge’s decisions with

respect to withholding, cancellation, and the Convention Against

Torture if they are supported by “substantial evidence.”3

     8 U.S.C. § 1231(b)(3) requires the Attorney General to

withhold removal of Uhunmwango if she demonstrates by a “clear

probability”4 that it is more likely than not that her “life or

freedom would be threatened...because of [her] race, religion,

nationality, membership in a particular social group, or

political opinion.”   To receive protection under the Convention

Against Torture, Uhunmwango must establish that it is more likely

than not she will be tortured, by act of acquiescence of a public

official or someone acting in official capacity,5 upon

repatriation.6   We conclude that the immigration judge’s finding

that Uhunmwango was incredible because of her conflicting

     1
      She seems to argue at one point in her brief that asylum
should have been granted, but she does not directly argue that we
should overturn the denial of asylum. In any event, she never
pursued that issue in front of the Board of Immigration Appeals,
and even if she had she cannot challenge that order here because
the immigration judge determined that her application was not
timely and we have no jurisdiction to review that determination.
See 8 U.S.C. § 1158(a)(3); Roy v. Ashcroft, 389 F.3d 132, 137 n.2
(5th Cir. 2002).
     2
      8 U.S.C. § 1252.
     3
      8 U.S.C. § 1252(b)(4)(B); Chun v. INS, 40 F.3d 76, 78 (5th
Cir. 1994).
     4
      INS v. Stevic, 467 U.S. 407, 429-30 (1984).
     5
      8 C.F.R. § 1208.18(a)(1).
     6
      8 C.F.R. § 1208.16(c)(2).
                           No. 04-61003
                                -3-

testimony is supported by substantial evidence; Uhunmwango has

not attempted on appeal to explain her inconsistencies.

Moreover, we conclude that the immigration judge’s alternative

holding, that even if Uhunmwango were credible, she is not more

likely than not to face future persecution or official torture,

is supported by substantial evidence.     The evidence shows that

her dispute with her husband was essentially a private one not

based on a protected characteristic, and that it was one in which

the government neither participated or acquiesced.

     We also conclude that the immigration judge’s finding that

Uhunmwango was not statutorily eligible for cancellation of

removal is supported by substantial evidence.     An alien can apply

for cancellation of removal if, inter alia, she has been present

in the United States for at least ten continuous years and

removal will be unusually hard on a qualifying relative.7    The

evidence shows that Uhunmwango failed to establish that she had

been in the United States for ten years; not only did she admit

as much at different times, but she has none of the documentary

evidence one would expect to find proving her presence.     In

addition, the evidence shows that she failed to provide any

adequate evidence that she has qualifying relatives; although she

claimed to have two United States-born children, her only proof

of that fact was a letter from a friend mentioning that she was a

mother.   Finally, even if she were statutorily eligible, the


     7
      8 U.S.C. § 1229b(b)(1)(A)-(D).
                          No. 04-61003
                               -4-

court alternatively ruled that she failed to establish unusual

hardship, a ruling we cannot review.8

     For the foregoing reasons, the order of the Board of

Immigration Appeals is AFFIRMED.




     8
      8 U.S.C. § 1252(a)(2)(B)(i).